United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2033
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
U.S. Currency, in the amount of          * Western District of Missouri.
$11,511.00,                              *
                                         * [UNPUBLISHED]
             Defendant,                  *
                                         *
Jeffrey B. Austin,                       *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: March 5, 2010
                                 Filed: March 24, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Jeffrey B. Austin appeals the district court’s1 adverse judgment entered after a
bench trial in this civil forfeiture action brought by the United States. After careful
review, see United States v. $84,615 in U.S. Currency, 379 F.3d 496, 501 (8th Cir.

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
2004) (standard of review), we find no basis for reversal. Accordingly, we affirm.
See 8th Cir. R. 47B.
                       ______________________________




                                       -2-